TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00207-CR



                              Jonathan Senovio Aguilar, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-06-354, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jonathan Senovio Aguilar seeks to appeal a judgment of conviction for aggravated

assault with a deadly weapon. Sentence was imposed on February 13, 2007. There was no motion

for new trial.      The deadline for perfecting appeal was therefore March 15, 2007.

See Tex. R. App. P. 26.2(a)(1). Notice of appeal was mailed on April 3, 2007 and filed on

April 9, 2007. A motion for extension of time for filing notice of appeal was filed on April 18, 2007,

and an amended notice was filed two days later. Neither the notice of appeal nor the motion for

extension of time was filed within the fifteen-day grace period, and the motion and amended motion

are overruled. See Tex. R. App. P. 26.3. Under the circumstances, we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-
23 (Tex. Crim. App. 1996). Aguilar must seek an out-of-time appeal by means of a post-conviction

habeas corpus application. See Tex. Code Crim. Proc. Ann. art. 11.07 (West 2005).

              The appeal is dismissed.



                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 8, 2007

Do Not Publish




                                               2